Citation Nr: 0010464	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck, left shoulder, left arm, mid spine, right arm, right 
wrist, and right hand. 

2.  Entitlement to service connection for a bilateral hip 
disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
arthritis of the neck, left shoulder, left arm, mid spine, 
right arm, right wrist, or right hand and any incident of 
service, including a service connected-disability.  

2.  The veteran is service-connected for right shoulder 
disability and cervical strain with trapezius muscle spasm.  

3.  There is no competent evidence of a nexus between a 
bilateral hip disability and service, including any service-
connected disability.

4.  There is no competent evidence of a nexus between a low 
back disability and service, including any service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis, multiple 
joints is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for bilateral hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that the 
veteran sustained an injury to his right shoulder in May 
1973.  He was subsequently found to have traumatic arthritis 
of the right sternoclavicular joint.  The service medical 
records are without reference to arthritis of any additional 
joints.

By rating decision dated in June 1995, service connection for 
traumatic arthritis, of the right sternoclavicular joint was 
established, and a 10 percent evaluation was assigned, 
effective April 11, 1974, the date following the veteran's 
discharge from service.

The veteran was accorded a VA joint examination in April 
1975.  At that time, there were no complaints or findings 
referable to the conditions at issue in this appeal. 

The veteran was again accorded a VA joint examination in 
February 1978.  There were no reported findings referable to 
the conditions at issue on appeal.  

VA examination report dated in January 1994 shows a diagnosis 
of mild osteoarthritis of the foot and ankle.  There were no 
additional findings of arthritis. There were no complaints or 
findings referable to a bilateral hip disability or low back 
disability.  

VA hospitalization report dated in June 1995 show that the 
veteran underwent right shoulder acromioplasty.  On 
examination of extremities, he had almost full range of 
motion in his upper extremity, but with pain, especially on 
abduction at the shoulder joint.  The left upper extremities 
were normal.  

VA radiographic reports dated in April 1996 were interpreted 
as showing bilateral degenerative joint disease of the 
sternoclavicular.  

VA outpatient treatment records dated in June 1995, primarily 
show complaints and treatment related to the veteran's right 
shoulder disability.  The veteran also complained of 
increased pain in his right shoulder which had migrated into 
his elbow and fingers.  Chronic low back pain was included in 
his medical history.  

VA outpatient treatment records dated from June to October 
1996 show the veteran was seen with complaints of chronic low 
back pain.  

Private medical records dated from March 1997 to January 2000 
show that the veteran was seen with various complaints to 
include back pain, pelvic pain, and bilateral hip pain.  The 
diagnoses included arthritis, fatigue syndrome, and chronic 
herniated disc.  X-rays of the spine showed moderate 
spondylosis of the lumbar spine with degenerative changes of 
the lower facet joints and L1 and L5 disc degeneration. 

In a statement dated in December 1997, B.D. reported that she 
witnessed the veteran's fall off a neighbor's roof landing on 
his back.  She reported that after the fall the veteran was 
conscious but stunned.  After a brief resting period the 
veteran was able to get up and walk.  

In a statement dated in December 1997, D.W. reported that the 
veteran slipped on the roof of her home and landed on her 
deck on his back.  

The veteran was accorded a VA joint, muscle, and spine 
examination in September 1998.  The diagnoses were 
impingement syndrome, right shoulder, and status post 
acromioplasty with chronic residual pain and loss of range of 
motion and chronic cervical and trapezial strain.  The 
examination reports are silent for clinical assessments of 
arthritis of the neck, left shoulder and arm, mid spine, 
right arm, wrist, and hand.  

The veteran was accorded a VA neurologic consultation in 
January 2000.  The examiner opined that much of the veteran's 
leg malfunction was related to pain generated by ligaments, 
muscles, joints, synovia, or any combination.  The examiner 
commented that he could not determine the cause of the 
veteran's back pain; he speculated that the veteran might 
have a collapsed disk in the lumbosacral area that was not 
necessarily symptomatic.  

At a hearing before the undersigned at the RO in February 
2000, the veteran testified that his multiple joint arthritis 
began during service.  He reported that his multiple 
arthritis was the result of a surfing accident.  He also 
reported that he was receiving treatment for multiple joint 
arthritis via private physician.  He also related that in 
1996 he had fallen off the roof of a house and sustained low 
back and bilateral hip injuries.  He reported that his 
private physician had related his current disabilities to his 
inservice surfing accident.  He was advised to submit a 
statement from that physician.

In a statement dated in February 2000, D.K., M.D., opined 
that the veteran's low back disorder might be due to his 1972 
inservice accident, although he could not prove this.  

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  The United States 
Court of Veterans Appeals (Court) has also held that 
secondary service connection is warranted for a disability 
when that disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Pursuant to 38 U.S.C.A. § 5107(d), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well 
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that, 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993); 38 C.F.R. § 3.159(a) (1999).

The Court has also held that, "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit, 5 Vet. App. at 93.  The Court has 
further held that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143, 44 
(1992).

A layperson is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinative issue is one of medical etiology or 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 92-93.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed that these holdings, stating that in order for a 
claim to be well grounded, there had to be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of disease or injury in service, and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See also Shelte v. Brown, 10 Vet. App. 268, 
271 (1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995), for the proposition that lay evidence 
linking a fall to a service-connected weakened leg sufficed 
on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim). 

Multiple joint arthritis

In the present case, the service medical records are negative 
for treatment or diagnoses of arthritis of the neck, left 
shoulder and arm, mid spine, and right arm, wrist, and hand.  
The veteran is, however, competent to report an inservice 
surfing accident.  Thus, he has arguably satisfied the 
requirement for competent evidence of an inservice injury.

Post service medical records show current diagnoses of 
arthritis beginning in approximately 1996.  Thus there is 
competent evidence of current disability.  However, there is 
no medical evidence linking current arthritis to active 
service, including the alleged surfing accident.  The 
presumption of incurrence during active service referable to 
chronic diseases as arthritis of the claimed joints was not 
reported in service or within the initial post-service year.  
In fact, the diagnosis is more than 20 years following the 
veteran's separation from separation.

What is lacking under the Caluza test in the present case is 
competent medical evidence that the veteran's multiple joint 
arthritis is related to active service.  Specifically, there 
is no medical evidence of a causal link between the veteran's 
arthritis and service.  The veteran's opinion that his 
arthritis is directly related to active service does not meet 
this standard.  As the Court held in Grottveit, questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  The veteran has neither presented nor 
indicated that evidence which tends to establish a causal 
relationship exist between his post- service arthritis and 
active service.

Consequently, the Board finds that the claim for service 
connection for arthritis of the neck, left shoulder, left 
arm, mid-spine right arm, right wrist, or right hand is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a).  In view of the 
forgoing, the Board finds no further duty to assist the 
veteran with the development of this claim.  Epps v. West, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).

Bilateral hip disability

A review of the service medical records is without reference 
to a bilateral hip disability or low back disability.  The 
veteran and his representative assert that he has a bilateral 
hip disability as a direct result of his service-connected 
right shoulder and neck disability.

The veteran has not presented competent evidence of a nexus 
between any current bilateral hip disability and his service-
connected right shoulder and neck disabilities.  The record 
indicates that a bilateral hip disability was not diagnosed 
for many years following service discharge.  Although the 
veteran has expressed his opinion that his bilateral hip 
disability is related to the service-connected right shoulder 
and neck disabilities, he does not meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting his only 
testimony, because lay persons are not competent to offer 
medical opinions.  See Grottveit, 5 Vet. App. at 93.  In 
order for a claim for a secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present competent 
medical evidence of that the service-connected disorders 
caused or aggravated the claimed hip disability.  See Jones 
(Wayne L.) v. Brown supra.  The veteran has not presented 
such evidence, nor has he presented any other competent 
evidence linking the hip disability to service.

In the absence of competent medical evidence of a nexus 
between any current bilateral hip disability and the service-
connected right shoulder or neck disabilities, the claim is 
not well grounded and must be denied.

Low back disability

The veteran has not presented competent evidence of a nexus 
between any current low back disability and his service-
connected right shoulder and neck disabilities.  The record 
indicates that a low back disability was not diagnosed for 
many years following service discharge.  Although the veteran 
has expressed his opinion that his low back disability is 
related to the service-connected right shoulder and neck 
disabilities, he does not meet the burden imposed by 38 
U.S.C.A. § 5107(a) merely by presenting his only testimony, 
because lay persons are not competent to offer medical 
opinions.  See Grottveit, 5 Vet. App. at 93.  In order for a 
claim for a secondary service connection for a disorder 
clearly separate from the service-connected disorder to be 
well grounded, the veteran must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  See Jones (Wayne L.) v. Brown 
supra.  The veteran has not presented such evidence.  

In the absence of competent medical evidence of a nexus 
between any current low back disability and the service-
connected right shoulder and neck disabilities, the claim is 
not well grounded and must be denied.

The Board has also considered the veteran's claim on a direct 
basis as well.  In this, regard, it is noted that the 
veteran's private physician opined that the veteran's low 
back disorder might be due to his 1972 inservice accident, 
but could not prove such a theory.  

The Court has previously held that statements from doctors 
that are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to well ground a claim. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a nexus.  Cf. Watai v. 
Brown, 9 Vet. App. 441 (1996).  An etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997) (applying the Tirpak and Watai 
analysis to a determination as to whether evidence was new 
and material).  

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).   

The medical opinion in this case is worded in terms of 
"might," which also implies "might not."  Accordingly, it is 
too speculative to provide the degree of certainty required 
for plausible and competent medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185 (1999).  There is no other competent 
medical evidence of an etiological relationship between the 
veteran's current low back disability and service.  

As stated above, the veteran is without the medical expertise 
to provide an opinion concerning an etiological relationship.  
Since there is no competent evidence of record linking the 
veteran's current low back disability to service, the claim 
for service connection for the claimed disability is not well 
grounded and must be denied.  


ORDER

Service connection for arthritis of the neck, left shoulder 
and arm, mid spine, and right arm, wrist, and hand is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a low back disability denied.  


REMAND

The Board notes that the veteran has indicated that he has 
been found to be totally disabled by the Social Security 
Administration (SSA).  A copy of the SSA decision, as well as 
the medical evidence relied upon in reaching that decision, 
may be relevant to the issue on appeal, and should be 
considered by the Board in determining the merits of the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The United States Court of Veterans Appeals (Court) has held 
that the VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received since 
February 2000, for his service connected 
disabilities.  The RO should then take 
all necessary steps to obtain any of 
those records not currently a part of the 
claims file and associate them with that 
folder.

2.  The RO should obtain from the Social 
Security Administration the medical 
records relied upon concerning the award 
of benefits.

3.  The RO should then afford the veteran 
an appropriate examination in order to 
assess the current severity of the 
veteran's service connected disabilities.  
The examiner should express an opinion as 
to the impact of those disabilities on 
the veteran's ability to maintain gainful 
employment consistent with his education 
and occupational experience.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
necessary to evaluate his claim, and that a failure without 
good cause to report for such examination could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeal



 
- 13 -


- 14 -


